internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr- cc dom p si date date legend company partnership center state city d1 d2 d3 x y z dear this responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of company requesting a ruling that taxpayer’s rental income is not passive_investment_income under sec_1362 of the internal_revenue_code plr- facts company was incorporated under the laws of state on d1 and intends on making an s_corporation_election effective for the taxable_year beginning d2 company which has accumulated_earnings_and_profits is in the business of owning and operating the center in city state company’s income is derived from the leasing of space in the center to tenants in operating the center company hires partnership a partnership owned by two of company’s shareholders to provide services to the center these services include property inspection landscaping snow removal and maintenance and repair of building structures utilities and common areas additionally company employs a non-shareholder employee that it pays x a week to provide services to the center these services include the oversight of the operation of the center supervision of the on-site manger and the oversight of maintenance services in d3 company’s rental income was y and their total relevant expenses were z company anticipates its future income and expenses from the operation of the center will remain approximately the same law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and ii has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a plr- corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusions after applying the relevant law to the facts submitted and representations made we rule that the rental income described above that taxpayer receives from leasing the center is not passive_investment_income under sec_1362 except for the above ruling we express no opinion on the federal tax consequences of the facts of this case under any other provision in the code we specifically express no opinion on company's qualification for s_corporation treatment under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive under sec_469 this ruling is directed only to the taxpayer who requested it under sec_6110 this ruling may not be used or cited as precedent plr- under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
